Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adelson Michel, a federal prisoner confined in another district, appeals the district court’s orders dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice and denying his motions for transfer and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Michel v. Crew, No. 7:13-ev-00540-GEC-RSB (W.D.Va. Nov. 25, 2013; Dec. 10, 2013; Jan. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.